EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Agreement is entered into as of March 18, 2016 by and between S&W Seed
Company, a Nevada corporation (the "Company") and Matthew K. Szot ("Executive").
Together, Executive and the Company are sometimes referred to as the "Parties."

WHEREAS, the Executive serves as the Company's Executive Vice President of
Finance and Administration and Chief Financial Officer;

WHEREAS, the Parties previously entered into and operated under the terms of an
employment agreement dated as of April 1, 2013, as subsequently amended as of
August 6, 2014; and

WHEREAS, the Company and Executive both desire to memorialize the terms of a new
three-year employment arrangement, effective as of January 1, 2016 (the
"Effective Date").

NOW THEREFORE, in consideration of the material advantages accruing to the two
Parties and the mutual covenants contained herein, and intending to be legally
and ethically bound hereby, the Company and Executive:

1. Duties and Scope of Employment

(a) Positions and Duties. Executive will continue to serve, at the pleasure of
the Board, as Executive Vice President of Finance and Administration and Chief
Financial Officer of the Company and shall report to the Company's Chief
Executive Officer and Board of Directors (the "Board"). In the capacities of
Executive Vice President of Finance and Administration and Chief Financial
Officer, Executive will render such business and professional services in the
performance of his duties, consistent with Executive's position within the
Company. Executive will have the full powers, responsibilities and authorities
customary for the chief financial officer of public corporations of the size,
type and nature of the Company, together with such other powers, authorities and
responsibilities as may reasonably be assigned to him by the Chief Executive
Officer and/or the Board. Executive will report solely and directly to the Chief
Executive Officer and/or the Board. The period Executive is employed by the
Company under this Agreement is referred to herein as the "Employment Term."

(b) Obligations. During the Employment Term, Executive will devote his full
business efforts and time to the Company and will use good faith efforts to
discharge his obligations under this Agreement to the best of his ability. For
the duration of the Employment Term, Executive agrees not to actively engage in
any other employment, occupation, or consulting activity for any direct or
indirect remuneration without the prior approval of the Chief Executive Officer
or Board; provided, however, that Executive may, without the approval of the
Board, serve in any capacity with any civic, educational, or charitable
organization and serve on the board(s) set forth on Schedule A attached hereto,
provided such services do not materially interfere with Executive's obligations
to the Company. After the date of this Agreement, Executive shall seek the
approval of the Company's Compensation Committee before accepting or seeking any
further positions. Executive shall also do the same with any outside paid
employment/consulting positions. Executive represents that he is not subject to
any non-competition, confidentiality, trade secrets or other agreement(s) that
would preclude, or restrict in any way, Executive from fully performing his
services hereunder during his employment with the Company.

--------------------------------------------------------------------------------

2. At-Will Employment

. Executive and the Company agree that Executive's employment with the Company
constitutes "at-will" employment. Executive and the Company acknowledge that
this employment relationship may be terminated at any time, upon written notice
to the other party, with or without good cause or for any or no cause, at the
option either of the Company or Executive.

3. Term of Agreement

. This Agreement is effective as of January 1, 2016 and will expire on December
31, 2018. No later than 120 days before the end of the term of this Agreement,
the Company and Executive will discuss whether and under what circumstances the
Agreement will be renewed.



4. Compensation

.



(a) Base Salary. Effective retroactive to January 1, 2015, the Company will pay
Executive an annual salary of $285,000 as compensation for his services (such
annual salary, as is then effective, to be referred to herein as "Base Salary").
The Base Salary will be paid periodically in accordance with the Company's
normal payroll practices and be subject to the usual, required withholdings.
Executive's annual salary will be subject to review by the Compensation
Committee of the Board, or any successor thereto (the "Compensation Committee")
not less than annually, and increases will be made in the discretion of the
Committee. Subsequent changes in Executive's Base Salary shall not require an
amendment to this Agreement, provided that the change is documented in a
resolution duly adopted by the Compensation Committee.

(b) Bonus Compensation. In the sole discretion of the Compensation Committee,
Executive may receive periodic bonuses in acknowledgment of his and the
Company's achievements and efforts from time to time. Such bonuses may be
payable in the future in alignment with stated performance goals or otherwise in
the Compensation Committee's discretion. As of the date of this Amendment,
Executive shall be entitled to receive an annual incentive bonus of up to 100%
of his Base Salary, payable 65% in cash and 35% in equity. The exact amount of
the bonus shall be determined by the Compensation Committee, taking into account
the achievement of personal and Company financial goals mutually agreed upon by
the Compensation Committee and Executive. Annual target goals will be
memorialized in a writing to be maintained by the Company's Human Resources
Department. The amount of bonus compensation, the allocation between cash and
equity and the target goals will be subject to review annually. Such changes
shall not require an amendment to this Agreement, provided that any such change
is documented in a resolution duly adopted by the Compensation Committee.

(c) Equity Incentive Compensation. Executive shall be eligible to participate in
the Company's equity incentive plans, as in effect from time to time, and shall
be considered for grants and awards at such times and in such amounts as shall
be deemed appropriate by the Compensation Committee, as the administrator of
such plans.

(d) Stock Ownership Guidelines. Executive shall be subject to, and shall comply
with, the Company's stock ownership guidelines, including compliance with its
Insider Trading Policy, including the Addendum thereto, and with Section 16 of
the Securities Exchange Act of 1934, as amended.

5. Executive Benefits

(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies, and arrangements that are
applicable to other executive officers of the Company, as such plans, policies,
and arrangements may exist from time to time.

2

--------------------------------------------------------------------------------



(b) Vacation.  Executive will be entitled to receive paid annual vacation in
accordance with Company policy.

(c) Life Insurance. The Company shall purchase a term life insurance policy for
the benefit of Executive's beneficiaries in the event of his death with the
following policy limits: In the event Executive dies while employed by the
Company but not at a time when he is engaged in Company-related business, the
policy shall provide for a death benefit equal to Executive's salary at the time
of death; and in the event Executive dies while on Company-related business, the
death benefit will equal two times Executive's salary at the time of death.

6. Expenses

. The Company will reimburse Executive for reasonable travel, business
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.



7. Termination of Employment

. In addition to any other compensation payable to the Executive pursuant to
this Agreement, in the event Executive's employment with the Company terminates
for any reason, Executive will be entitled to any (a) unpaid Base Salary accrued
up to the Date of Termination, (b) pay for accrued but unused vacation,
(c) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to Executive and under which he
has a vested right (including any right that vests in connection the termination
of his employment), (d) unreimbursed business expenses to which Executive is
entitled to reimbursement under the Company's expense reimbursement policy, and
(e) rights to indemnification Executive may have under the Company's Articles of
Incorporation, Bylaws, the Employment Agreement, or separate indemnification
agreement, as applicable, including any rights Executive may have under
directors and officers insurance policies.



8. Severance

.



(a) Termination Without Cause.  If Executive's employment is terminated by the
Company without Cause (as defined below), then, subject to compliance with
Section 9, Executive will be eligible to receive a cash severance of twelve
months of the Base Salary as in effect immediately before the Date of
Termination (see Section 4(a) above), plus the full amount of the possible bonus
compensation to which he would be entitled for the current year (see Section
4(b) above). Cash severance is payable on the Date of Termination.

(b) Change of Control. If during Executive's employment with the Company (i)
there is a Change of Control (as defined below) and (ii) Executive is not
offered a Comparable Position (as defined below) by the surviving corporation,
Executive will be eligible to receive a severance payment equal to (a) his
annual Base Salary as in effect immediately before the Change of Control
transaction plus (b) the full amount of the current year's targeted incentive
bonus compensation as contemplated by Section 4(b) above, multiplied by a factor
of 1.5; provided, however, that the multiplier shall be increased to a factor of
two in the event the price of the Company's Common Stock payable in connection
with the Change of Control transaction (the "Transaction Price") is at least $10
per share. In addition, the Company shall pay, or cause to be paid, the
Executive's health insurance premiums for 1-1/2 years from the date of the
Change of Control transaction or, in the event the Transaction Price is at least
$10 per share, for two years.

"Comparable Position" is a position with similar or greater responsibilities at
Executive's then-current Base Salary and does not require Executive's
relocation. "Change of Control" shall mean the sale of all or substantially all
of the assets of the Company or the acquisition of the Company by another entity
by means of consolidation or merger after which the then current stockholders of
the Company hold less than 50% of the voting power of the surviving corporation;
provided, however, that a reincorporation of the Company shall not be deemed a
Change of Control.



3

--------------------------------------------------------------------------------



(c) Accelerated Vesting upon Termination without Cause or Change of Control. In
addition to the benefits provided for in this Section 8, all stock options or
other equity grants awarded to Executive pursuant to a Company equity incentive
plan, whether in effect on the day hereof or adopted hereafter, will vest in
full and be non- forfeitable immediately before the Date of Termination referred
to in Section 8(a) or the Change of Control referred to in Section 8(b).

(d) Termination for Cause.  If Executive's employment is terminated for Cause by
the Company, then, (i) all further vesting of Executive's outstanding equity
awards will terminate immediately; and (ii) all payments of compensation by the
Company to Executive hereunder will terminate immediately.

(e) Other Termination Including due to Death or Disability. If Executive's
employment terminates for any other reason, including but not limited to, death
or Disability (defined below), then, (i) Executive's outstanding equity awards
will be treated in accordance with the terms and conditions of the applicable
award agreement(s); (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately, and (iii) Executive will be
entitled to receive benefits only in accordance with the Company's then
established plans, programs and practices.

9. Covenants; Conditions to Receipt of Severance; Mitigation.

(a) Non-disparagement.  During the Employment Term and for the 12 months
thereafter, Executive will not, and will cause his relatives, agents and
representatives to not, knowingly disparage, criticize or otherwise make any
derogatory statements regarding the Company, its directors, or its officers, and
the Company will not knowingly disparage, criticize or otherwise make any
derogatory statements regarding Executive. The Company's obligations under the
preceding sentence shall be limited to communications by its senior corporate
executives having the rank of Vice President or above and members of the Board.
The foregoing restrictions will not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process. Payments
of severance to Executive, in accordance with Section 8 above, shall immediately
cease, and no further payments shall be made, in the event that Executive
breaches the provisions of this Section 9(a).

(b) Other Requirements. Any general release of claims required to be executed by
Executive as a condition to the receipt of severance will be consistent in
substance with the releases of claims used at the time by the Company in
connection with separations of senior corporate executives generally.

(c) Mitigation. Payments of severance to Executive, in accordance with Section 8
above, shall immediately cease, and no further payments shall be made, in the
event that Executive materially breaches the Confidential Information Agreement
(provided, however, that Executive's right to future payments will be restored,
and any omitted payments will be made to Executive promptly, if the Board in its
reasonable good faith judgment determines that such breach is curable, and
Executive cures the breach to the reasonable satisfaction of the Board within 30
days of having been notified thereof). Executive agrees to cooperate with the
Company and to provide timely notice as to his activities following a
termination without Cause so that the Company may monitor its obligation under
Section 8.

4

--------------------------------------------------------------------------------

10. Definitions

.

(a) Cause. For purposes of the Employment Agreement, termination for "cause"
generally means termination as a result of Executive's willful gross misconduct
that is materially adverse to the Company, Executive's willful violation of a
federal or state law, rule or regulation applicable to the business of the
Company that is materially adverse to the Company, Executive's conviction for,
or entry of a guilty or no contest plea to, a felony.

Executive's termination of employment will not be considered to be for Cause
unless it is approved by a majority vote of the members of the Board of
Directors or an independent committee thereof. It is understood that good faith
decisions of the Executive relating to the conduct of the Company's business or
the Company's business strategy will not constitute "Cause."



(b) Disability. For purposes of this Agreement, Disability will mean Executive's
absence from his responsibilities with the Company on a full-time basis for 180
calendar days in any consecutive 12-month period as a result of Executive's
mental or physical illness or injury.

11. Indemnification

. Subject to applicable law, Executive will be provided indemnification to the
maximum extent permitted by the Company's bylaws and Articles of Incorporation,
including coverage, if applicable, under any directors and officers insurance
policies, with such indemnification determined by the Board or any of its
committees in good faith based on principles consistently applied (subject to
such limited exceptions as the Board may approve in cases of hardship) and on
terms no less favorable than provided to any other Company executive officer or
director.



12. Confidential Information, etc.



(a) Non-Disclosure of Information. It is understood that the business of the
Company is of a confidential nature. During the period of Executive's employment
with the Company, Executive may receive and/or may secure confidential
information concerning the Company or any of the Company's affiliates which, if
known to competitors thereof, would damage the Company or its said affiliates.
Executive agrees that during and after the term of this Agreement he will not,
directly or indirectly, divulge, disclose or appropriate to his own use, or to
the use of any third party, any secret, proprietary or confidential information
or knowledge obtained by him during the term hereof concerning such confidential
matters of the Company or its affiliates, including, but not limited to,
information pertaining to contact information, financial information, research,
product plans, products, services, customers, markets, developments, processes,
designs, drawings, business plans, business strategies or arrangements, or
intellectual property or trade secrets. Upon termination of this Agreement,
Executive shall promptly deliver to the Company all materials of a secret or
confidential nature relating to the business of the Company or any of its
affiliates that are, directly or indirectly, in the possession or under the
control of Executive.

(b) Trade Secrets. Executive acknowledges and agrees that during the term of
this Agreement and in the course of the discharge of his duties hereunder,
Executive shall have access to and become acquainted with information concerning
the operation and processes of the Company, including without limitation,
proprietary, technical, financial, personnel, sales and other information that
is owned by the Company and regularly used in the operation of the Company's
business, and that such information constitutes the Company's trade secrets.
Executive specifically agrees that he shall not misuse, misappropriate, or
disclose any such trade secrets, directly or indirectly, to any other person or
use them in any way, either during the term of this Agreement or at any other
time thereafter, except as is required in the course of his employment
hereunder. Executive acknowledges and agrees that the sale or unauthorized use
or disclosure of any of the Company's trade secrets obtained by Executive during
the course of his employment under this Agreement, including information
concerning the Company's

5

--------------------------------------------------------------------------------



current or any future and proposed work, services, or products, the fact that
any such work, services, or products are planned, under consideration, or in
production, as well as any descriptions thereof, constitute unfair competition.
Executive promises and agrees not to engage in any unfair competition with the
Company, either during the term of this Agreement or at any other time
thereafter. Executive further agrees that all files, records, documents,
specifications, and similar items relating to the Company's business, whether
prepared by Executive or others, are and shall remain exclusively the property
of the Company and that they shall be removed from the premises of the Company
only with the express prior written consent of the Company's Chief Executive
Officer or his designee.

(c) Cooperation. Executive agrees to cooperate with and provide assistance to
the Company and its legal counsel in connection with any litigation (including
arbitration or administrative hearings) or investigation affecting the Company,
in which, in the reasonable judgment of the Company's counsel, Executive's
assistance or cooperation is needed. Executive shall, when requested by the
Company, provide testimony or other assistance and shall travel at the Company's
reasonable request and expense in order to fulfill this obligation.

(d) Proprietary Inventions and Assignment Agreement. Executive has previously
executed and delivered to the Company the Company's Proprietary Inventions and
Assignment Agreement. Executive reaffirms each and every statement,
representation and commitment stated therein.

13. Assignment

. This Agreement will be binding upon and inure to the benefit of (a) the heirs,
executors, and legal representatives of Executive upon Executive's death, and
(b) any successor of the Company. Any such successor of the Company will be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, "successor" means any person, firm, corporation, or
other business entity, which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive's
right to compensation or other benefits will be null and void.



14. Notices

. All notices, requests, demands, and other communications called for hereunder
will be in writing and will be deemed given (a) on the date of delivery if
delivered personally, (b) one (1) day after being sent overnight by a
well-established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:



If to the Company

:



Attn: Chairman of the Compensation Committee
c/o Corporate Secretary
S&W Seed Company
7108 North Fresno Street, Suite 380
Fresno, CA 93720

If to Executive

:



at the last residential address known by the Company.

6

--------------------------------------------------------------------------------

15. Severability

. If any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this Agreement will continue
in full force and effect without said provision.

16. Governing Law; Arbitration

.



(a) This Agreement will be deemed to be made in and in all respects will be
interpreted, construed and governed by and in accordance with the law of the
State of California without regard to any applicable principles of conflicts of
law. This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted.

(b) Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory (a "Dispute") between
Executive and the Company arising out of or relating to this Agreement, any
obligations hereunder or the relationship of the parties under this Agreement
shall be settled by binding arbitration conducted in San Diego, California in
accordance with the then current arbitration rules of JAMS as modified by the
following provisions of this Agreement:

(i) Within five business days following the delivery of notice of a Dispute by a
party in accordance with this Agreement (a "Notification"), the parties shall
meet and confer on a date and at a time and place agreed upon between the
parties. If the Dispute(s) are resolved by the parties in such meeting, the
parties agree to reduce to writing the settlement or resolution thereof, which
shall thereupon become part of this Agreement. In the event that the meeting for
any reason does not occur prior to the tenth day following a Notification or
does not result in a mutually agreed settlement, then the parties shall proceed
with the arbitration.

(ii) Selection of one neutral arbitrator by the parties shall be from JAMS panel
list and shall be chosen by the parties together; provided, that if the parties
are unable to reach agreement with respect to the arbitrator, the arbitrator
shall be chosen in accordance with appointment rules of JAMS. The arbitrator
shall be experienced in complex business matters.

(iii) The arbitration process shall be conducted on an expedited basis by the
regional office of JAMS located in San Diego, California. Proceedings in
arbitration shall begin no later than 45 days after the filing of the Dispute
with JAMS and shall be scheduled to conclude no later than 180 days after the
filing of the Dispute (including delivery of the written judgment under clause
(vi) below). All hearings, unless otherwise agreed to by the parties, shall be
held in San Diego, California. Notwithstanding the foregoing, the timetable for
the arbitration process will be further expedited in the event that a party is
seeking mandatory or prohibitive injunctive relief and an expedited schedule is
reasonably required to preserve the business interests of the party or parties
seeking such relief.

(iv) Each party may obtain and take discovery, including requests for
production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the arbitrator
may, in his or her discretion, set parameters on (including the extension of)
the timing and/or completion of this discovery and may order additional
pre-hearing exchange of information, including, without limitation, exchange of
summaries of testimony or exchange of statements of positions. All rights of
discovery shall commence upon delivery of a Notification, regardless of the
timing or occurrence of the meeting contemplated by clause (i) above.

(v) The arbitration proceedings and all testimony, filings, documents and
information relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose.

7

--------------------------------------------------------------------------------

(vi) The award of the arbitrator shall be made in a written opinion containing a
concise reasoned analysis of the basis upon which the award was made. The award
of the arbitrator may provide for mandatory or prohibitive injunctive relief.

(vii) A judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.

(viii) The parties to any arbitration initially shall share equally the fees and
costs of JAMS and the arbitrator. At the discretion of the arbitrator, the
prevailing party or parties may recover from the adverse parties his or its
actual reasonable attorneys' fees and costs incurred in connection with the
arbitration and the enforcement thereof (including reimbursement of any fees and
costs of JAMS and the arbitrator(s) paid by such party).

(ix) Any party may apply to a court having jurisdiction to: (A) enforce this
agreement to arbitrate; (B) seek provisional injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved; (C)
avoid the expiration of any applicable limitations period; or (D) preserve a
superior position with respect to other creditors.

(x) The arbitrator is only authorized to, and only has the consent of the
parties to, interpret and apply the terms and conditions of this Agreement in
accordance with the governing law. The arbitrator is not authorized to, and
shall not, order any remedy not permitted by this Agreement and shall not change
any term or condition of this Agreement, deprive either party of any remedy
expressly provided hereunder or provide any right or remedy that has not been
expressly provided hereunder.

(xi) The Federal Arbitration Act, 9 U.S.C. Sections 1 through 14 (as amended and
including any successor provision), except as modified hereby, shall govern the
interpretation and enforcement of this Section 14(b).

Notwithstanding the foregoing, the Parties shall continue performing their
respective obligations under this Agreement while the Dispute is being resolved
unless and until such obligations are terminated or expire in accordance with
the provisions hereof.

17. Integration

. This Agreement, together with the Proprietary Inventions and Assignment
Agreement and the standard forms of equity award grants that describe
Executive's outstanding equity awards, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing and is signed by duly authorized representatives of
the parties hereto. In entering into this Agreement, no party has relied on or
made any representation, warranty, inducement, promise or understanding that is
not in this Agreement.



18. Waiver of Breach

.  The waiver of a breach of any term or provision of this Agreement, which must
be in writing, will not operate as or be construed to be a waiver of any other
previous or subsequent breach of this Agreement.



19. Survival

. The Proprietary Inventions and Assignment Agreement referred to in Section
12(d) and the Company's and Executive's responsibilities under Sections 7, 8, 9,
10, 11, 13, 14, 15 and 16 will survive the termination of this Agreement.



8

--------------------------------------------------------------------------------

20. Headings

. All captions and section headings used in this Agreement are for convenient
reference only and do not form a part of this Agreement.

21. Tax Withholding

. All payments made pursuant to this Agreement will be subject to withholding of
applicable taxes.



22. Acknowledgment

. Executive acknowledges that he has had the opportunity to discuss this matter
with and obtain advice from his private attorney, has had sufficient time to,
and has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.



23. Internal Revenue Code Section 409A

. Notwithstanding any provision of this Agreement, this Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and if necessary, any provision shall be
held null and void to the extent such provision (or part thereof) fails to
comply with Section 409A of the Code or regulations thereunder. For purposes of
the limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under the Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion from Section 409A of the Code
for certain short-term deferral amounts. Any amounts payable solely on account
of an involuntary separation from service within the meaning of Section 409A of
the Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum possible
extent. If, as of the Date of Termination, Executive is a "specified employee"
as determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six months of
his "separation from service" (as determined under Section 409A) constitutes an
amount of deferred compensation for purposes of Section 409A and is considered
for purposes of Section 409A to be owed to Executive by virtue of his separation
from service, then such amount or benefit will not be paid or provided during
the six-month period following the date of Executive's separation from service
and instead shall be paid or provided on the first business day that is at least
seven months following the date of Executive's separation from service, except
to the extent that, in the Company's reasonable judgment, payment during such
six-month period would not cause Executive to incur additional tax, interest or
penalties under Section 409A. Further, any reimbursements or in-kind benefits
provided under the Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.



24. Counterparts

. This Agreement may be executed in counterparts, and each counterpart will have
the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.



 

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, on the day and year written below.

Company

S&W SEED COMPANY

 

 

By: /s/ Mark J. Harvey
Mark J. Harvey
Chairman of the Board

Executive

 

/s/ Matthew K. Szot


Matthew K. Szot



 

10

--------------------------------------------------------------------------------



SCHEDULE A

 

 

Seed Genetics International Pty Ltd

 

S&W Seed Australia Pty Ltd

 

SenesTech, Inc.

 

 

 

--------------------------------------------------------------------------------

 